In an action to foreclose a mortgage, the defendant estate of Edmund H. Casse appeals, as limited by its brief, from so much of an order and judgment (one paper) of the Supreme Court, Suffolk County (Fines, J.), entered February 1, 2006, as granted the plaintiffs motion, in effect, to confirm the referee’s report and is in favor of the plaintiff and against it directing a foreclosure sale.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
The Supreme Court properly confirmed the referee’s report (see Adelman v Fremd, 234 AD2d 488 [1996]; Stein v American Mtge. Banking, 216 AD2d 458 [1995]; Shultis v Woodstock Land Dev. Assoc., 195 AD2d 677 [1993]) and directed a foreclosure sale. Miller, J.P., Spolzino, Ritter and Dillon, JJ., concur.